 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWeather Vane Outwear Corporation, Inc. and Interna-tional Ladies' Garment Workers' Union, AFL-CIO, PetitionerRalco Sewing Industries, Inc. and Deanna DaleDunaway, Petitioner, and United Brick and ClayWorkers of America, AFL-CIO.1Cases 9-RC-11734 and 9-RD-745November 11, 1977DECISION AND DIRECTION OFELECTIONSBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon separate petitions duly filed under Section9(c) of the National Labor Relations Act, asamended, a consolidated hearing was held beforeHearing Officer Daniel J. Roketenetz. Following thehearing and pursuant to Section 102.67 of theNational Labor Relations Board's Rules and Regula-tions and Statements of Procedures, Series 8, asamended, and by direction of the Regional Directorfor Region 9, this case was transferred to the Boardfor decision. Thereafter, the Employer2and bothPetitioners filed briefs with the Board which havebeen duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.1. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.32. International Ladies' Garment Workers'Union, AFL-CIO, herein called ILGWU, andUnited Brick and Clay Workers of America, AFL-CIO, herein called Brick Workers, are labor organi-zations within the meaning of the Act.3. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.I United Brick and Clay Workers of America, AFL CIO, intervened inCase 9-RC- 11734.2 Counsel for Weather Vane Outwear Corporation. Inc., and RalcoSewing Industries, Inc. (hereinafter called Weather Vane and Ralco,respectively) acknowledge that these two corporations constitute a singleemployer concerning the operations involved herein. Accordingly, we referto these two companies, collectively, as the Employer.3 Counsel for the Employer conceded that Ralco and Weather Vane eachwere engaged in commerce within the meaning of the Act. However, theEmployer refused to produce data concerning interstate commerce, exceptthat its counsel represented that in excess of $50.000 was shipped tocustomers located outside the Commonwealth of Kentucky. The record233 NLRB No. 67Case 9-RD-754: This petition seeks an election inthe unit set forth in the collective-bargaining agree-ment which expired December 1, 1976. The Employ-er (Ralco) and the Brick Workers assert that onNovember 30, 1976, they signed a new collective-bargaining agreement and that this agreement is abar to the decertification petition filed December 1,1976. The petitioner asserts that the petition was filedwhile an unresolved question concerning representa-tion, raised by the petition filed in Case 9-RC-11684,was still pending and that therefore the November30, 1976, contract is not a bar.4Briefly the facts are as follows: Ralco manufac-tures winter garments for Weather Vane and em-ployed at times material herein over 100 employees.The garments are stored and shipped out of aseparate warehouse called Weather Vane. On August11, 1972, the Brick Workers was certified to representthe nonsupervisory plant employees at Ralco. A 3-year collective-bargaining agreement was enteredinto on October 11, 1972. Thereafter, by amendmentexecuted by both parties on June 6, 1974, thecollective-bargaining agreement was extended toDecember 1, 1976.On September 8, 1976, ILGWU timely filed arepresentation petition in Case 9-RC-11684 withrespect to the unit covered by the existing agreementbetween Ralco and the Brick Workers, as follows:All production, maintenance, shipping andreceiving employees employed by the Employer[Ralco] at its Olive Hill, Kentucky, location; butexcluding all office clerical employees, profession-al employees, truck drivers, all guards andsupervisors as defined in the Act.On September 15, 1976, the Brick Workers filed a"no-raid" complaint pursuant to article XX of theAFL-CIO constitution charging the ILGWU withraiding its established bargaining unit. On November24, 1976, an impartial umpire of the AFL-CIO issuedhis decision in which he found the ILGWU'sorganizational activity to be a raid in violation ofarticle XX.On November 30, 1976, Ralco and the BrickWorkers executed a new contract to be effective fromNovember 30, 1976, to October 15, 1979. Onshowed that Weather Vane is a New York corporation doing business in theCommonwealth of Kentucky. Ralco is a wholly owned subsidiary ofWeather Vane. The goods made by Ralco are marketed by Weather Vaneand are sold nationally. Weather Vane also sometimes employs manufactur-ers in other States to make garments for it. Based on the above, we assertjurisdiction over the Employer. Tropicana Products, Inc., 122 NLRB 121, 123(1958).4 As to the inclusion or exclusion of the Weather Vane employees,discussed infra in connection with the petition in Case 9-RC-11734.Petitioner herein takes no position but is willing to abide by ourdetermination as to the scope of the unit in the instant case.414 WEATHER VANE OUTWEAR CORPORATIONDecember 1, 1976, Ralco employee, Deanna Duna-way, filed the instant decertification petition in thecontract unit described above. On December 3, 1976,the ILGWU requested permission to withdraw itspetition in Case 9-RC-11684, and the RegionalDirector approved the withdrawal of that petition onDecember 15, 1976.When one petition under Section 9(c) is timelyfiled, and a second petition is filed during thependency of the unresolved question concerningrepresentation raised by the earlier one, our contract-bar doctrine is rendered inoperative as to the laterpetition.5As the ILGWU's representation petitionwas filed less than 90 days and more than 60 daysbefore the old contract expired, it clearly was timely.And since Dunaway's decertification petition, al-though filed after the contract was renewed, was filedbefore the ILGWU's petition had been withdrawn, italso was timely filed.The Employer, however, maintains that the impar-tial umpire's decision on November 24, 1976, findingthe ILGWU petition in violation of article XX,resolved the representation question, that the Boardshould defer to that decision, and that, because thedecision issued prior to Dunaway's filing the decerti-fication petition, said petition was untimely filed asthere then was no unresolved question concerningrepresentation.In Cadmium & Nickle Plating Division of GreatLakes Industries, Inc.,6the Board refused to defer toa no-raid agreement because to do so would permit aprivate resolution of a representation question "in amanner contrary to the policies of the Act and wouldimpinge upon the Board's exclusive jurisdiction andauthority to resolve such questions of representa-tion." We adhere to that view.Therefore, we find that the representation questionraised by the ILGWU petition in Case 9-RC-11684was not resolved by the impartial umpire's decisionand thus remained open at the time the decertifica-tion petition was filed.Accordingly, because the petition herein was filedduring the pendency of a question concerningrepresentations, we shall direct an election in thefollowing unit: 8All production, maintenance, shipping and re-ceiving employees employed by Ralco at its OliveHill, Kentucky, location; but excluding all officeclerical employees, professional employees, truck-drivers, and all guards and supervisors as definedin the Act.I General Dyestuff Corporation. 100 NLRB 72, 74 ( 1952); Marinette PaperCompany, 127 NLRB 1319, 1320 (1960).6 124 NLRB 353, 354(1957).7 In view of this finding, we find it unnecessary to pass on PetitionerDunaway's additional contention that the contract cannot act as a barbecause it was not signed by authorized representatives.Case 9-RC-11734: On October 7, 1976, theILGWU filed a petition in Case 9-RC-11734 seekingto represent a warehouse unit of:All shipping clerks, including local truck driversemployed by Weather Vane, at its Olive Hill,Kentucky, location; but excluding office clericalemployees, professional employees, guards andsupervisors as defined in the Act.It asserts that the above warehouse employeesconstitute a separate and identifiable appropriateunit and that they have not been included in the unitrepresented by the Brick Workers. The Employeressentially contends that these employees do nothave a separate community of interest from theRalco production and maintenance employees andthat they are part of the unit represented by the BrickWorkers.In 1970, Ralco opened a plant in Kentucky withboth production and shipping done out of one plant.In 1971, a separate warehouse was opened calledWeather Vane. In 1972, the Brick Workers wascertified to represent the nonsupervisory plantemployees at Ralco. The collective-bargaining agree-ment then in effect specifically referred to warehouseemployees in two clauses: one dealing with wagesand the other with job bids regarding warehouseemployees. The warehouse employees in the unitsought herein remained on the Ralco payroll until1974.In that year, the warehouse employees were put onthe Weather Vane payroll (in New York), andremained on it until December 1976, when theseemployees were again transferred to the Ralcopayroll.9In late summer 1975, both Weather Vaneand Ralco moved to their present location in OliveHill, Kentucky. The Ralco production plant and theWeather Vane warehouse are separated by a 100-footcommon parking lot used by employees of theEmployer. At all times material to our discussionherein, Ralco employed over 100 employees andWeather Vane employed about 6 employees (with theexception of the employees below whose eligibility isin dispute).In agreement with Petitioner, we find that thewarehouse employees sought are not included in theunit presently represented by the Brick Workers.Although the warehouse employees apparently wereincluded in the 1972 contract between Ralco and theBrick Workers, that contract has not been applied tothem at least since the move to the present locationI We find infra that the warehouse employees involved are not includedin the contract unit.9 For purpose of identification we shall continue to refer to theseemployees as the Weather Vane employees in discussing the issues herein.415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin 1975. In 1976, none of the warehouse employeesbelonged to the Union. Despite the union-securityclause in the contract, new warehouse employeeswere not asked to join the Brick Workers, to paydues, or informed who the union steward was.Although 25 to 30 grievances went to the second stepat Ralco in 1976, warehouse employees have neverfiled grievances. Further, while the contract providesfor a 15-cent raise after the completion of the 90-dayprobationary period, two warehouse employeestestified that though they had worked over 4 monthsthey did not receive a raise. Warehouse employeesare also not on the Ralco seniority list. It is thusapparent that the Brick Workers, at least since 1975,has not represented the warehouse employees. Norhas the collective-bargaining agreement been appliedto them.'0Accordingly, we conclude that theseemployees are not part of the unit represented by theBrick Workers.The warehouse employees of Weather Vane are theonly employees not represented by the Brick Work-ers. Under these circumstances we have treated thepetition as a request for a residual unit of allunrepresented employees. Accordingly, we shalldirect an election in such a unit, which is describedbelow. lRemaining at issue, however, is the status ofwarehouse employees Harold Waggoner, KeithHicks, Walter Evans, Jerry Stevens, Tony Jones,Rodney and Ronnie Vanlandingham, Lowell DexterFielding, and Ralph Lowe. The ILGWU contendsthat these employees were temporarily laid off andhave a reasonable expectancy to be recalled and thusare eligible to vote in the election. Employercontends that all but Waggoner and Hicks werepermanently laid off.Waggoner and Hicks were hired on June 7, 1976,and were laid off on October 23, 1976. Evans washired on June 19, 1976, and was laid off at the end ofNovember 1976. They performed the same work,under the same supervision, and with the samebenefits as other warehouse employees. WarehouseSupervisor Bowling testified that they were laid offbecause of lack of work and that he informed themthat he did not know whether they would be recalled.The Employer asserted at the hearing that Waggon-er, Hicks, and Evans were permanently laid off.However, in its brief, the Employer admits thatWaggoner and Hicks were temporarily laid off.'O The evidence on whether the contract prior to 1975 had been appliedto them and to what extent is contradictor). However, we find itunnecessary to deal further with this evidence since we find that the contracthas not been applied since 1975.11 Building Construction Employees Association (A.B.C Construction Co.).147 NLRB 222 (1964). We therefore need not determine whether in othercircumstances a separate warehouse unit would he appropriate.We find that Waggoner, Hicks, and Evans areeligible to vote, since the Employer admits thatWaggoner and Hicks were temporarily laid off, andthe evidence with respect to Evans' layoff is similarto that of Waggoner and Hicks. Evans was employedat approximately the same time and for the sameduration as Waggoner and Hicks, and was apparent-ly laid off on the same basis.Stevens, Jones, Rodney and Ronnie Vanlanding-ham, Fielding, and Lowe were hired either in the lastweek of August or the first week of September andwere laid off in late October or early November.They also performed the same work, under the samesupervision, and with the same benefits as the otherwarehouse employees. Bowling testified that theywere told that they were temporary employees andwhen they were laid off he said they were "done astemporary" and he did not know what would benext. However, Ronnie Vanlandingham, Fielding,and Lowe denied being told they were temporaryemployees or how long they were scheduled to work.Fielding and Lowe also testified that Bowling toldthem they would not be needed for awhile when helaid them off. Ronnie Vanlandingham stated thatBowling had told him that he would be rehired. TheEmployer laid off all its warehouse employees, exceptBowling, in December and January and graduallyrehired employees in the spring.We conclude, in light of the fact that, according toboth the Employer's and ILGWU's witnesses testi-monies, Stevens, Jones, Rodney and Ronnie Van-landingham, Fielding, and Lowe were hired for anindefinite period, performed the same duties as otheremployees, were laid off in the midst of a seasonallyslow period when the Employer was effectuating ageneral reduction of its work force, and were not toldwhen they were laid off that there was littlepossibility of their being rehired, that they weretemporarily laid off and have a reasonable expectan-cy of recall.Accordingly, we find that Waggoner, Jones, Hicks,Evans, Stevens, Rodney and Ronnie Vanlanding-ham, Fielding, and Lowe are eligible to vote in theelection hereinafter directed in Case 9-RC-11734.12On the basis of the foregoing, we find that thefollowing employees of the Employer constitute aunit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct: 1312 Since the record is insufficient to enable us to resolve the conflictingtestimony as to whether Fielding quit or was laid off, we shall permit him tovote subject to challenge.':' The Bnck Workers has not indicated whether it wishes to be on theballot in Case 9-RC 11734. However, in view of the fact that it intervenedand claimed to represent those employees, we have included it on the ballot.If Bnck Workers wishes it may withdraw by notifying the Regional Director416 WEATHER VANE OUTWEAR CORPORATIONAll shipping clerks, including local truckdrivers,employed by Ralco at Olive Hill, Kentucky,excluding office clerical employees, professionalemployees, guards and supervisors as defined inthe Act.[Direction of Elections omitted from publication.]CHAIRMAN FANNING, concurring and dissenting:I would dismiss the petition in Case 9-RD-754 onthe ground that it is barred by the contract executedthe day before the petition was filed.To avoid the obvious bar interposed by thatcontract, my colleagues rely on the proposition that,when a second petition is filed during the pendencyof an unresolved question concerning representationtimely raised by an earlier petition, contract bar isinoperative as to the second petition.I agree with that in principle; I do not agree withits application to the facts of this case.The timely petition was filed on September 8, 1976,by ILGWU. On September 15, the incumbent BrickWorkers filed a no-raid complaint. On November 24,an impartial umpire found the ILGWU in violation.On November 30, Ralco and Brick Workers executeda new contract. On December 1, the instant petitionwas filed. On December 3, ILGWU requestedpermission to withdraw its petition and, on Decem-ber 15, permission was granted.My colleagues reject the argument that there was,in reality, no unresolved question concerning repre-within 10 days of this Decision of its desire to do so. In the event itparticipates in the election in Case 9-RC 11734 and the employees choose itas their bargaining representative, then such employees shall be included aspart of the unit involved in the election in Case 9 RD 754 for the purposesentation when the petition was filed, relying ongeneral language in Cadmium & Nickel Plating, supra,for the proposition that to defer to a no-raidagreement would permit a private resolution of arepresentation question in a manner contrary to theAct and impinge on the Board's exclusive authorityto resolve questions concerning representation.Cadmium is distinguishable on its facts. There,unlike here, the petitioning union did not voluntarilycomply with the no-raid pact, but acted only undercompulsion. Moreover, the election had already beenheld and the union that would have benefited fromhonoring the withdrawal request got no votes.Finally, the language cited by the majority is surelytoo broad in view of the fact that the Board'sprocedures are intended to accommodate to proceed-ings under the no-raid pact. (See part two of theCasehandling Manual, sec. 11052.1.)Here, there was resort to the no-raiding proceduresand voluntary withdrawal by ILGWU. In view ofthat, the question raised by the ILGWU petition wasin fact disposed of on November 24, when theimpartial umpire ruled against ILGWU, and all thatremained was the purely ministerial act of withdraw-al. In these circumstances, it is excessively formalisticto hold that there was a question pending onDecember 1, when this petition was filed. I would notdo so, and therefore would hold the contract a barand dismiss the petition.In all other respects I agree with my colleagues.of collective bargaining (but not for the purpose of determining the resultsof the election in that case), assuming that the Brick Workers remains thebargaining representative of the employees in said unit.417